Citation Nr: 0510465	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  02-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
degenerative disc disease and degenerative arthritis of the 
lumbar spine.  

The Board of Veterans' Appeals (Board) in March 2004 remanded 
the claim for additional development.  The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") in Stegall v. West, 11  Vet. App. 268 (1998) held 
that a remand by the Board confers on the veteran as a matter 
of law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  The VA examination ordered in the 
remand was conducted in April 2004.  The Board has concluded 
the development ordered has been completed and the veteran's 
claim has been returned for further appellate review.  


FINDINGS OF FACT

1.  The October 1960 Report of Medical Examination noted the 
veteran's spine was abnormal.  The veteran's spine hurt when 
he was under pressure.  The summary of defects noted the 
veteran had a moderate back strain.  

2.  The veteran's Form DD 214 reveals the veteran was a light 
vehicle operator in service.  

3.  The veteran stated he had lower back pain during his 
basic training and was then assigned to drive a staff car.  
He stated his back pain became progressively worse due to 
sitting and driving the staff car for two years while in 
service.  During service the veteran stated he went to sick 
call and was treated with pain medication.  

4.  Service medical records do not include any records of 
complaints or treatment for back pain.  

5.  The spine was noted to be normal at separation from the 
service, on the August 1962 Report of Medical Examination.  


CONCLUSION OF LAW

Degenerative disc disease and degenerative arthritis of the 
lumbar spine were not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2004); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran submitted his claim in August 2001.  Prior to the 
initial rating decision denying his claim in May 2002, the RO 
sent the veteran a letter in September 2001 informing him of 
the provisions of the VCAA.  The letter explained how VA 
could assist the veteran in developing his claim.  A second 
letter from the RO to the veteran in September 2001 explained 
what evidence was needed to support the veteran's claim  The 
veteran was afforded a VA examination and the veteran's 
service medical records and VA outpatient treatment records 
were obtained.  The veteran submitted copies of his private 
treatment records.  There is no indication that any further 
development is required.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2004).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).  

The provisions of 38 C.F.R. § 3.306(b) providing that 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, are not 
inconsistent with 38 U.S.C.A. § 1111.  Section 3.306(b) 
properly implements 38 U.S.C.A. § 1153, which provides that a 
preexisting injury of disease will be presumed to have been 
aggravate in service in cases where there was an increase in 
disability during service.  The requirement of an increase in 
disability in 38 C.F.R. § 3.306(b) applies only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C.A. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 
38 U.S.C.A. § 1111.  VAOPGPREC 3-2003.  

Factual Background.  At service entrance in October 1960 the 
veteran's spine was noted to be abnormal.  Slight hurting of 
the back when under pressure was noted.  In the summary of 
defects a moderate back strain was recorded.  An evaluation 
was sent to the veteran's commanding officer listing him are 
as underweight and having mild low back strain which was 
considered permanent and but no assignment limitations were 
required.  The Report of Medical History in the summary of 
defects includes the following notation: "Auto wreck July 
1959- injured back-wore brace for 3 months-back hurts 
slightly when under pressure."  Service medical records do 
not include any reference to complaints or treatment for back 
pain.  The veteran's Report of Medical Examination for 
separation in August 1962 noted no abnormality of the spine.  
At service separation in October 1962 the veteran indicated 
there had been no change in his physical condition since 
August 1962.  

The veteran filed his claim for service connection in August 
2001.  On his application form the veteran indicated he had 
been treated in 1996 by a private physician and beginning in 
2000 at the Mountain Home VA.  

In October 2001 the RO received copies of the veteran's 
private medical records and his VA outpatient treatment 
records from the Mountain Home VA outpatient treatment 
clinic.  

The private medical records, from Dr. C, included February 
1996 records of treatment for low back pain and right leg 
pain of two weeks duration.  Dr. C noted the veteran had low 
back pain with right sciatica.  

June 2001 records from Mountain Home VA revealed the veteran 
was a new patient who had come for evaluation of his back 
pain.  The veteran gave a history of initially injuring his 
back in 1957 in an automobile accident.  He had been told he 
had curvature of the spine and that his discs were out of 
alignment.  The injury occurred prior to his being in the 
service.  The veteran felt his duties as a staff car driver 
made his back worse.  Due to his pain the veteran had retired 
from his job as an electrician in 1998.  The assessment was 
the veteran had chronic back pain with radicular symptoms and 
was sent for a consultation with neurology and to obtain X-
rays of the lumbar spine.  

September 2001 VA records noted X-rays of the lumbar spine 
showed degenerative changes involving the entire lumbar 
spine.  It was most marked by very large osteophytes 
including sendesmophytes at all levels.  There was marked 
disc space narrowing at L4-5 and L2-3 and to a lesser extent 
L1-2.  Minimal degenerative changes involved the facet joints 
of the lower lumbar spine.  The assessment was the veteran 
had severe degenerative disc disease and degenerative 
arthritis.  

In October 2001 the veteran submitted a copy of his DD Form 
214 which revealed his military occupational specialty was 
light vehicle driver.  He also submitted a DA Form 664 which 
was dated in September 1962.  It stated the veteran had been 
advised that he was entitled to file an application for 
compensation from VA.  

A June 2002 VA Magnetic Resonance Imaging (MRI) revealed 
evidence of spondylosis with degenerative disc disease at 
multiple levels with no evidence of nerve root compression.  

The veteran submitted a form dated and signed in August 2002.  
It reads as follows: In my medical opinion the currently 
existing medical condition is: possibly related to (is 
checked) an injury, disease or event occurring during the 
veteran's military service.  The present diagnosis is 
degenerative disc.  Injury or disease or event occurring 
during service (as described by veteran or found in other 
records provided by veteran) "worsened by driving staff car.  
The form is signed, but there is no indication if the 
signature is that of a physician, physician assistant or 
nurse practictioner.  A Statement in Support of Claim signed 
by the same medical provider reads as follows:  "Pt has 
Xrays with degenerative disc disease MRI confirms with 
multilevel (illegible) Exam consistent with history."  

A VA examination was conducted in April 2004.  The veteran 
reported he was in a motor vehicle accident in 1959 prior to 
his enlistment.  He was riding in a car when it turned over 
two or three times.  He was taken to Bristol Memorial 
Hospital.  He had some superficial lacerations and dislocated 
three lower vertebrae.  He was treated medically with no 
surgical intervention.  He joined the Army in October 1960 
and started having lower back pain during his basic training.  
He was assigned to drive a staff car for his two years in the 
service.  He claims his back pain got progressively worse due 
to sitting and driving the staff car for two years.  He 
recalled going occasionally to sick call and being treated  
with pain medication.  There was no surgical intervention in 
service.  After his discharge he worked as a construction 
electrician and continued to have lower back pain.  He used 
to wear a brace at work and when his back bothered him.  He 
took pain medication as needed and went to a chiropractor for 
physical therapy.  There had been no further injury to the 
back.  He quit working in 1998.  

The VA physician in his diagnosis stated the veteran had 
chronic lower back pain and it was most likely secondary to 
his degenerative disc disease.  

In his conclusion the VA physician wrote the following:  (The 
Veteran) is 67 year old and has chronic back pain most likely 
related to degenerative joint disease which was initiated by 
his motor vehicle accident prior to his admission to the 
service.  It is more likely that that motor vehicle accident, 
prior to his service has precipitated his chronic ongoing 
lower back pain, and it is less likely that his service 
activity as a driver of a staff car for two years 
precipitated that problem.  

Analysis.  The veteran's claim requires consideration of two 
theories of entitlement to service connection.  They are, 
one, whether the veteran's preexisting back strain was 
aggravated in service; and two, whether the currently 
diagnosed degenerative disc disease had its origins in 
service.  

As to the first, the veteran contends his back pain 
"worsened in service."  The facts in this instance or not 
in dispute the veteran has consistently reported and the 
service entrance examination noted a preexisting back strain.  
The veteran reported being injured in a motor vehicle 
accident prior to his entrance into the service.  Moderate 
back strain was found on service entrance examination in 
October 1960.  When a defect is specifically diagnosed and 
recorded at service entrance the veteran is not presumed to 
be in sound condition at the time of his entrance into the 
service.  As a defect of the spine was "noted" on the 
entrance examination, the veteran is not presumed to be 
sound.  38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 
1 Vet. App. 225 (1991).  

The evidence demonstrates the veteran had a preexisting back 
strain as defined by the statute.  When a defect or disorder 
preexists service entrance it will be considered to have been 
aggravated by active military service, where there is an 
increase in disability during service.  38 U.S.C.A. § 1153 
(West 2002).  

In the case of Cotant v. Principi, 17 Vet. App. 116 (2003) 
the Court explained there was a distinction between 
adjudication requirements for cases of aggravation when 
defects were "noted" at service entrance, and those when 
defects were not noted, but where clear and unmistakable 
evidence demonstrated their existence.  In cases where the 
defect was noted a specific finding that the increase was due 
to the natural progress of the disease was sufficient to deny 
the claim.  In essence there was no presumption of 
aggravation when the defect was noted at entrance.  The Court 
explained that there were inconsistencies between section 
38 C.F.R. § 3.304(b) and 38 U.S.C.A. § 1111 that should be 
addressed by the Secretary of VA.  The question as to whether 
38 C.F.R. § 3.306(b) which provided that the presumption of 
aggravation under 38 U.S.C.A. § 1153 did not apply when a 
preexisting disability did not increase in service during 
service, was also in conflict with 38 U.S.C.A. § 1111 and the 
Court referred it to the Secretary for clarification.  In 
response the General Counsel issued VAOPGCPREC 3-2003.  

The General Counsel concluded the provisions of 38 C.F.R. 
§ 3.306(b) were not inconsistent with 38 U.S.C.A. § 1111.  
The regulations at 38 C.F.R. § 3.306(b) specifically instruct 
that aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  In this case the veteran reported at 
service entrance that he had low back pain.  During service 
the veteran stated he had continuing back pain.  There are no 
records of treatment for back pain in service, no findings of 
any additional pathology in service, and at service 
separation examination of the spine was normal with no 
evidence of the moderate back strain found at service 
entrance.  There are no clinical records of any back symptoms 
or pathology immediately after service.  The first medical 
diagnosis after service appears in February 1996 private 
medical records.  

In considering whether there was evidence of any "increase 
in severity" in service the Board accepted the veteran's 
statements of back pain as competent evidence of symptoms in 
service.  38 C.F.R. § 3.159(a)(2).  The veteran is not, 
however, competent to offer a medical opinion, which is what 
he has attempted when he indicated his back "worsened" in 
service.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The August 2002 statements from the VA medical provider do 
not provide a basis for finding any increase in severity of 
the back strain inservice.  The statement that the veteran's 
degenerative disc disease was worsened by driving a staff car 
is not credible.  It is based on a inaccurate factual 
premise.  There was no diagnosis of degenerative disc disease 
either prior to or during service.  Therefore, there could be 
no worsening of the current degenerative disc disease in 
service.  The August 2002 signed form is somewhat disjointed, 
as it consists of a variable to check, a line for inserting a 
present diagnosis and a line for further writing.  The 
printed inquiries are related to questions of service 
incurrence rather than aggravation of a preexisting disorder.  
The Statement in Support of Claim merely indicates the 
examination is consistent with the history.  There is no 
specific explanation as to whether the signer was referring 
to the history of an automobile accident, etc.  

Based on the evidence of back pain related to stress noted at 
service entrance, no clinical records or reports supporting 
the veteran's report of increased symptoms in service, and 
the finding of a normal spine at service separation, the 
Board has concluded there was no increase in severity of the 
veteran's preexisting back strain in service.  The back pain 
reported by the veteran in service represents flare-ups of 
his preexisting moderate back strain.  In Hunt v. Derwinski, 
1 Vet. App. 292 (1991), the Court found that when there is a 
temporary worsening of symptoms and the condition itself did 
not worsen or the disability remained unaffected by these 
flare-ups there has been no aggravation of the preexisting 
condition.  The finding of a normal spine at service 
separation indicates there was no increase in the underlying 
pathology of the back in service.  The Board has given due 
regard to the places, types and circumstances of the 
veteran's service and finds the veteran statements that he 
had back pain after sitting and driving credible.  That does 
not provide a basis for finding an increase in severity when 
the veteran had "slight hurting of the back when under 
pressure" as described at service entrance.  

The Board noted the VA physician in April 2004 did not 
specifically address the question of whether the symptoms 
reported by the veteran in service represented an increase in 
the severity of his moderate back strain.  The Board 
considered requesting another medical opinion.  In this 
instance where there are no clinical records in service to 
review, the spine was found to be normal at service 
separation, and the first post service records noting a back 
disorder are from 1996, any "medical" opinion would be 
speculative.  In essence the Board would be asking a medical 
professional to weigh the facts, which is a function of the 
adjudicator.  

The Board next considered whether the currently diagnosed 
degenerative disc disease and arthritis had their origins in 
service or during the initial post service year.  The only 
evidence of back pain in service are the reports of the 
veteran.  The Court has held that an appellant's testimony 
may, in and of itself, be sufficient to show in-service 
symptoms and post-service continuity of symptomatology.  
Nevertheless, notwithstanding the appellant's showing of in-
service symptoms and post-service continuity of 
symptomatology, medical expertise is still required to relate 
the appellant's present disorder etiologically to in-service 
and post-service symptoms.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Sacks v. West, 11 Vet. App. 314 (1998).  

The VA physician in April 2004 stated it was "less likely" 
that the veteran's activities in service precipitated his 
degenerative disc disease or arthritis.  He attributed the 
veteran chronic lower back pain to the injuries from the 
motor vehicle accident prior to service.  

The August 2002 statement that the degenerative disc disease 
was possibly related to driving a car in service is 
speculative at best.  In addition, there is no indication the 
opinion was based on anything other than statements of the 
veteran.  The printed form uses the phrase, "as described by 
the veteran or found in other records provided by the 
veteran."  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(a bare transcription of a lay history is not transformed 
into competent medical evidence merely because the 
transcriber happens to be a medical professional); see also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  There is 
nothing on the form that reveals the VA health care provider 
reviewed any records or even examined the veteran.  As the 
signature is illegible the Board is unable to compare it with 
VA treatment records to determine if it was signed by a 
physician who had evaluated him.  

The Board has concluded the opinion of the VA physician who 
examined the veteran in April 2004, had an opportunity to 
take the veteran's history and review the veteran's claim 
folder and medical records should be afforded greater weight 
and is of greater probative value.  

The preponderance of the evidence is against the veteran's 
claim.  The evidence does not demonstrate his current 
degenerative disc disease and arthritis of the lumbar spine 
is related to service.  And there is no basis for finding his 
preexisting  back strain was aggravated in service.  There 
was no evidence of degenerative disc disease or arthritis 
within the initial post service year.  38 C.F.R. § 3.307, 
3.309 (2004).  The Board has concluded service connection is 
not warranted for degenerative disc disease and arthritis of 
the lumbar spine.  


ORDER

Service connection for degenerative disc disease and 
arthritis of the lumbar spine is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


